Citation Nr: 0920044	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-25 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
skin disorder of the feet.  

2.  Entitlement to service connection for a skin disorder of 
the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1971 to March 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

In his August 2006 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO.  A hearing was scheduled for May 1, 2007, and the 
Veteran was so notified in April 2007.  However, in written 
correspondence received on May 1, 2007, the Veteran withdrew 
his request for a hearing.  Accordingly, the Board is no 
longer under any obligation to provide the Veteran with a 
hearing.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The RO denied service connection for a skin disorder of 
the feet in the July 1973 rating decision.  Although notified 
of the denial, the Veteran did not initiate an appeal of that 
decision.  

2.  Evidence received since the final July 1973 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's claim of a 
bilateral skin disorder of the feet.

3.  The competent evidence is in relative equipoise as to 
whether the Veteran currently has a skin disorder of the feet 
which was caused by or incurred during the Veteran's active 
service, and that he has had this disorder continuously since 
discharge from service.





CONCLUSIONS OF LAW

1.  The July 1973 rating decision is final with respect to 
the Veteran's bilateral skin disorder of the feet claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the skin disorder of the feet 
claim in July 1973.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  Resolving all reasonable doubt in favor of the Veteran, a 
skin disorder of the feet was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  In this case, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be discussed further.  

New and Material Evidence to Reopen the Claim

The RO originally denied service connection for a skin 
disorder of the feet in the July 1973 rating decision.  The 
RO notified the Veteran of this decision and apprised him of 
his procedural and appellate rights, but he did not initiate 
an appeal.  Therefore, the July 1973 decision is final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (2008).  

The RO has determined that there was no new and material 
evidence to reopen his skin disorder of the feet claim.  But, 
in an appeal, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for a skin disorder before 
proceeding to the merits on appeal.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.

In the July 1973 final rating decision, the RO denied service 
connection for a skin disorder of the feet for the following 
three reasons:  there was no evidence of a skin disorder of 
the feet in service or at discharge, no evidence of an 
incurring in-service incident, and no evidence of a current 
skin disorder of the feet.  

The Veteran filed his petition to reopen the skin disorder 
claim in July 2005.  Therefore, the amended regulation for 
new and material evidence applies.  See 66 Fed. Reg. at 
45,620 (indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001).
 
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the final July 1973 rating decision.  Specifically, VA 
medical treatment records from June and December 2005 and 
private treatment records from January and March 2006 clearly 
indicate that the Veteran suffers from a skin disorder of the 
feet.  In addition, the private treatment record dated in 
January 2006 states that there is a connection between the 
Veteran's service and his current skin disorder of the feet.  
Furthermore, the Veteran has provided a statement by his wife 
stating that he has had such a skin disorder since service.  
Thus, presuming the credibility of the evidence, the 
evaluations present evidence that the Veteran currently 
suffers from a skin disorder of the feet and the statement of 
his wife indicates that this disorder is connected to 
service.  Therefore, this evidence relates to an 
unestablished fact necessary to substantiate his claim of a 
skin disorder of the feet and raises a reasonable possibility 
of substantiating his claim; thus, this evidence is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show 
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Disorders diagnosed after discharge may still be service 
connected if all of the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Skin Disorder of the Feet

The first and perhaps most fundamental requirement for any 
service-connection claim is proof that the Veteran currently 
has the claimed disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  Considering 
this, recent treatment records show that the Veteran has been 
diagnosed with skin blisters and lesions localized to both 
feet.  See VA treatment records dated in June and December 
2005.  Furthermore, Dr. W.C., M.D., diagnosed the Veteran as 
having a blistering rash on the soles of his feet, and 
"[t]richophyton mentagrophytes, a fungal infection."  See 
private treatment records dated in January and March of 2006.  
Therefore, the evidence clearly shows a current skin disorder 
of the feet.

The second requirement for a service-connected disability is 
competent evidence of an in-service occurrence or aggravation 
of the injury.  Shedden, 381 F.3d at 1167.  The Veteran has 
stated at various examinations that his blisters began during 
service.  See VA medical treatment records dated in June and 
December 2005 and private treatment record dated in January 
and March 2006.  In addition, the Veteran has submitted 
handwritten statements of his daughter and wife in March 2006 
indicating a history of these blisters dating back to 
service.  In McCartt v. West, 12 Vet. App. 164, 167 (1999), 
in support of his claim for service connection for a skin 
disorder as secondary to Agent Orange exposure, the Veteran 
indicated that his skin had manifested boils, blotches, a 
rash, soreness, and itchiness since 1968.  The Court implied 
that this may be the type of condition lending itself to lay 
observation and satisfy the nexus requirement, provided 
medical nexus opinions between appellant's herbicide exposure 
and current skin condition were supported by evidence of 
herbicide exposure during service.  Id.  Therefore, the 
Veteran is competent to provide lay observations of a skin 
disorder of his feet in service.

With respect to corroboration of his statements, the 
Veteran's service treatment records (STRs) do not mention of 
any type of skin disorder of the feet.  However, this is not 
fatal to the Veteran's lay testimony, but must be weighed 
together with all of the evidence of record.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.)  Given the totality of the evidence presented, the 
Board concludes that the evidence for and against an in-
service incident is in equipoise.  Accordingly, affording the 
Veteran the benefit of the doubt required by 38 U.S.C.A. 
§ 5107 the Board finds that there is sufficient evidence of 
an in-service incident of a skin disorder of the feet.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
a medical opinion in the record that relates the Veteran's 
current skin disorder of his feet to his active service.  See 
private treatment record dated in January 2006 by Dr. W.C., 
M.D.  The Board may not disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the Veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App.  
427, 432-33 (2006).  However, the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case there is no rationale provided for the 
opinion, and it appears to be based purely on the testimony 
of the Veteran that this began in service.  Furthermore, 
there is a statement that the etiology of the Veteran's skin 
disorder of the feet could not be established.  See VA 
medical examination dated in December 2005.  This leaves the 
evidence for and against a nexus in equipoise.  With the 
evidence in equipoise, the Board is required by 38 U.S.C.A. § 
5107 to give the benefit of the doubt to the Veteran.  
Therefore, there is sufficient evidence of a nexus between 
the Veteran's current skin disorder of the feet and his 
military service.  

Finally, a disorder may also be service connected if the 
evidence of record reveals that the Veteran currently has a 
disorder that was present in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and third 
elements of service connection discussed above.  Savage, 10 
Vet. App. at 495-496.  Post-service, the evidence as a whole 
does show continuity of symptomatology of a skin disorder of 
the feet since service.  38 C.F.R. § 3.303(b).  In making 
this determination, the Board acknowledges the Veteran's 
assertions regarding continuous symptoms since his discharge 
from service, his spouse's and daughter's contentions 
regarding these continuous symptoms since service, as well as 
the Veteran's complaint of such a disorder in July 1973.  See 
the Veteran's March 2006 submissions as well as his VA 
medical treatment records dated in June and December 2005 and 
private treatment record dated in January and March 2006, and 
spouse's submissions dated in March 2006.  The Veteran and 
his family members are competent to report on a skin 
condition from the time of his military service.  McCartt v. 
West, 12 Vet. App. at 167.  See also 38 C.F.R. § 3.159(a)(2).  
Once evidence is determined to be competent, the Board must 
determine whether the evidence also is credible.  The former, 
the Court has held, is a legal concept, which is useful in 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Veteran numerous 
times has stated that he has a skin disorder of the feet 
which began in service and continued to this day, and has 
further provided corroborating statements by his wife.  
Furthermore, the evidence shows that the Veteran first 
complained of this disorder in June, 1973.  Given the 
consistent nature of the Veteran's complaints, the Board 
concludes that there is sufficient evidence of continuity of 
symptomatology to connect the Veteran's current skin disorder 
of the feet with his military service.

In conclusion, although having reviewed all of the evidence 
contained within the record in the light most favorable to 
the Veteran, the Board finds that the evidence supports 
service connection for his skin disorder of the feet based on 
in-service incurrence.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

As new and material evidence has been received, the 
previously denied claim for service connection for a skin 
disorder of the feet is reopened.

Service connection for a skin disorder of the feet is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


